DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
II.	This action is in response to applicants amendment/arguments filed on April 30, 2021 and May 7, 2021.  This action is made FINAL.

Specification
III.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claims 1 and 13 recite “acquire lightness and chromaticity value” in line 2.  The claimed "lightness” is not recited in the specification as filed.  Therefore, the specification and/or claims should be amended so that the terminology of the original claims follows the nomenclature of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

IV.	Claims 4-6, 11, 13, and 16-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 11 recites “an acquisition unit configured to acquire lightness and chromaticity value that is a measurement result of a sheet targeted for the measurement” in lines 2-3.  It is unclear what is 
For purposes of examination, the examiner will treat the following quotation from claim 11 “an acquisition unit configured to acquire lightness and chromaticity value that is a measurement result of a sheet targeted for the measurement” as “an acquisition unit configured to acquire a chromaticity value that is a measurement result of a sheet targeted for the measurement”.
Claims 4-6 are dependent on claim 11 and are rejected for indefiniteness under 35 U.S.C. 112(b) for the same reasons given above regarding claim 11.
Claim 13 recites a limitation similar to the one recited above in claim 11 and therefore claim 13 is rejected for indefiniteness under 35 U.S.C. 112(b) for the same reasons given above regarding claim 13.
Claims 16-18 are dependent on claim 13 and are rejected for indefiniteness under 35 U.S.C. 112(b) for the same reasons given above regarding claim 13.
The following double patenting rejection is based on the best possible interpretation of the claim language in light of the above rejections for indefiniteness under 35 U.S.C. 112(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
V.	Claims 4-6, 11, 13, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7, and 9-10 of U.S. Patent No. 10,839,271 B2 in view of Pub. No.: US 2007/0014616 A1 to Kinoshita. 

For example:
Regarding claim 1 the 10,839,271 patent teaches an image processing apparatus comprising (see the 10,839,271 patent, claim 1, col. 17, line 16): an acquisition unit configured to acquire lightness (see 112 (b) rejection above) and chromaticity value that is a measurement result of a sheet targeted for the measurement with use of a sensor in which a characteristic of a light source is fixed (see the 10,839,271 patent, claim 1, col. 17, lines 18-21); a setting unit configured to set an illuminant condition for converting the measurement result (see the 10,839,271 patent, claim 1, col. 17, line 22); a registration unit configured to register sheet information including an amount of an optical brightening agent contained in the sheet (see the 10,839,271 patent, claim 7, col. 18, lines 8-14); and a lightness (see 112 (b) rejection above) and chromaticity value conversion unit configured to convert the lightness and chromaticity value acquired by the acquisition unit with use of the set illuminant condition and the amount of an optical brightening agent included in the sheet information (see the 10,839,271 patent, claim 1, col. 17, lines 28-32 and , claim 7, col. 18, lines 8-14).
The claims of the 10,839,271 patent do not specifically teach sheet information including a name of a sheet, a size of the sheet, based on a user instruction.
Kinoshita teaches sheet information including a name of a sheet, a size of the sheet, based on a user instruction (see paragraph [0078] and Fig. 7, the condition table containing output conditions including name of paper to be used and size of the paper reads on sheet information including a name of a sheet, a size of the sheet, based on a user instruction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claims of the 10,839,271 patent adapt to include sheet information 
Claims 4 and 16 are rejected for double patenting as well by claim 3 of the 10,839,271 patent in view of Kinoshita.
Claims 5 and 17 are rejected for double patenting as well by claim 4 of the 10,839,271 patent in view of Kinoshita.
Claims 6 and 18 are rejected for double patenting as well by claims 5 and 9 of the 10,839,271 patent in view of Kinoshita.
Claim 13 is rejected for double patenting as well by claims 1, 7, and 10 of the 10,839,271 patent in view of Kinoshita.

VI.	Claims 4-6, 11, 13, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4. 6-8 and 10-12 of U.S. Patent No. 10,999,477 B2 in view of Pub. No.: US 2007/0014616 A1 to Kinoshita. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 10,999,477 patent in view of Kinoshita teaches similar limitations on image processing.
For example:
Regarding claim 1 the 10,999,477 patent teaches an image processing apparatus comprising (see the 10,999,477 patent, claim 1, col. 15, line 43): an acquisition unit configured to acquire lightness (see 112 (b) rejection above) and chromaticity value that is a measurement result of a sheet targeted for the measurement with use of a sensor in which a characteristic of a light source is fixed (see the 10,999,477 patent, claim 1, col. 15, lines 44-47); a setting unit configured to set (designation unit configured to designate) an illuminant condition for converting the measurement result (see the see 112 (b) rejection above) and chromaticity value conversion unit configured to convert the lightness and chromaticity value acquired by the acquisition unit with use of the set illuminant condition and the amount of an optical brightening agent included in the sheet information (see the 10,999,477 patent, claim 1, col. 15, lines 44-47 and claim 6, col. 16, lines 14-20).
The claims of the 10,999,477 patent do not specifically teach sheet information including a name of a sheet, a size of the sheet, based on a user instruction.
Kinoshita teaches sheet information including a name of a sheet, a size of the sheet, based on a user instruction (see paragraph [0078] and Fig. 7, the condition table containing output conditions including name of paper to be used and size of the paper reads on sheet information including a name of a sheet, a size of the sheet, based on a user instruction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claims of the 10,999,477 patent adapt to include sheet information including a name of a sheet, a size of the sheet, based on a user instruction because such information is well-known to be during image processing as described above in Kinoshita.
Claims 4 and 16 are rejected for double patenting as well by claims 2 and 10 of the 10,999,477 patent in view of Kinoshita.
Claims 5 and 17 are rejected for double patenting as well by claims 3 and 11 of the 10,999,477 patent in view of Kinoshita.
Claims 6 and 18 are rejected for double patenting as well by claims 4 and 12 of the 10,999,477 patent in view of Kinoshita.


Response to Arguments
VII.	Applicant’s arguments with respect to claim(s) 4-6, 11, 13, and 16-18 have been considered but are moot in view of the new grounds of rejection.

Conclusion
VIII.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






May 8, 2021
/BRANDON J MILLER/Primary Examiner, Art Unit 2647